*1390We affirm. Dissatisfaction with one’s job duties (see Matter of Harris [Commissioner of Labor], 71 AD3d 1223, 1224 [2010]; Matter of Paino [Commissioner of Labor], 27 AD3d 820, 820 [2006]) or quitting a job in anticipation of discharge (see Matter of Dixon-Weaver [Commissioner of Labor], 67 AD3d 1243, 1244 [2009]; Matter of Ruggiero [Commissioner of Labor], 63 AD3d 1477, 1478 [2009]) have been held not to constitute good cause for leaving one’s employment. Here, claimant’s unhappiness with her new job duties and concern over possibly losing her job were the factors motivating her to enter into the severance agreement. Although she stated that she had no choice but to sign the agreement as the employer refused to address her complaints, this presented a credibility issue for the Board to resolve (see Matter of Doyle [Commissioner of Labor], 78 AD3d 1417, 1418 [2010]; Matter of DeGennaro [Commissioner of Labor], 68 AD3d 1274, 1275 [2009]). Therefore, we find no reason to disturb the Board’s decision.
Peters, J.R, Lahtinen, Malone Jr., McCarthy and Egan Jr., JJ., concur. Ordered that the decision is affirmed, without costs.